DETAILED ACTION
This office action is responsive to application 17/361,919 filed on June 29, 2021.  Claims 1-14 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on July 1, 2021 and October 28, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“quench unit” in claims 1-7, 13 and 14.
	“pulse conversion unit” in claims 1-7, 13 and 14
	“signal generation unit” in claims 1-7, 13 and 14
	“detection unit” in claims 1-7, 13 and 14
	“voltage control unit” in claims 1-7, 13 and 14
	“accumulation unit” in claims 1-7, 13 and 14
	“signal comparison unit” in claims 1-7, 13 and 14
	“distance information acquisition unit” in claim 14
	“control unit” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “quench unit” in claims 1-7, 13 and 14 corresponds to a resistor or a transistor (paragraph 0042).
	The “pulse conversion unit” in claims 1-7, 13 and 14 corresponds to an inverter circuit (paragraph 0042).
	The “signal generation unit” in claims 1-7, 13 and 14 corresponds to a counter (paragraph 0043)
	The “detection unit” in claims 1-7, 13 and 14 corresponds to element 15 of figure 2 which includes a period detection unit connected to a selector (paragraph 0044).
	The “voltage control unit” in claims 1-7, 13 and 14 corresponds to element 25 of figure 3, which includes an accumulation unit connected to a signal comparison unit (paragraph 0046).
	The “accumulation unit” in claims 1-7, 13 and 14 corresponds to a counter (paragraph 0046).
	The “signal comparison unit” in claims 1-7, 13 and 14 corresponds to a comparator circuit (paragraph 0046).
	The “distance information acquisition unit” in claim 14 corresponds to a parallax acquisition unit (314) connected to a distance acquisition unit (316, figure 14A, paragraph 0180).  The distance information acquisition unit is embodied in hardware designed exclusively or by a software module (paragraph 0180).  However, this structure only amounts to a general purpose computer, and to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the distance information acquisition unit limitations.  As such, the Examiner is unable to determine a specific structure for the distance information acquisition unit.
	The “control unit” in claim 14 corresponds to a control ECU which is a control device that outputs a control signal for generating a braking force to a vehicle based on a determination result by the collision determination unit.  The control unit performs the algorithm detailed in paragraph 0181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a “distance information acquisition unit” and invokes 35 USC 112(f) as discussed above.  However, the Examiner is unable to determine a specific structure for the distance information acquisition unit from the original disclosure, as also discussed above.  As such, it is unclear what this unit is comprised of.  Therefore, claim 14 is deemed indefinite by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2020/0314375) in view of Andreou et al. (US 2017/0131143).

	Consider claim 8, Nishino et al. teaches:
	A method of driving a photoelectric conversion device including a plurality of pixels (pixel array unit, 240, figures 2 and 3, paragraph 0077) each including an avalanche diode (e.g. photodiode, 262, figure 19, paragraph 0083) that photoelectrically converts incident light (see paragraph 0083) and multiplies generated charge by avalanche multiplication (i.e. due to the photodiode (262) being a SPAD, paragraph 0083), a quench unit (e.g. transistor, 267, figure 19, paragraphs 0136 and 0137) that reduces the avalanche multiplication of the avalanche diode (i.e. by providing a resistance connected to the SPAD, paragraph 0137), a pulse conversion unit (inverter, 263) that converts an output signal of the avalanche diode (262) into pulses (see paragraph 0084), the method comprising: 
	performing a sensitivity adjustment period for adjusting a sensitivity of the pixels (see figure 23, paragraphs 0149-0151), wherein, in the sensitivity adjustment period, whether or not the width of the pulse output from the pulse conversion unit is not smaller than a predetermined width is detected (A pulse width detection unit (217, figure 22) detects the pulse width and a controller (213, figure 22) compares the detected pulse width with a reference value, paragraphs 0150 and 0151.), and a reverse bias voltage (VSPAD) applied to the avalanche diode (262, see figure 19) is controlled based on a detection result within a range not lower than a breakdown voltage of the avalanche diode (i.e. between VL and VH, paragraphs 0151 and 0148).
	However, Nishino et al. does not explicitly teach a signal generation unit that generates an accumulation signal obtained by integrating or accumulating a number of pulses output from the pulse conversion unit, or of performing after the sensitivity adjustment period, an exposure period for generating the accumulation signal, and performing, after the exposure period, a readout period for reading out the accumulation signal.
	Andreou et al. similarly teaches a pixel circuit (figure 1) including an avalanche photodiode (102, paragraph 0036) with quench circuitry (quenching circuit, 110, paragraph 0044) and mode switching circuitry (106) for adjusting a reverse bias of the SPAD (102, paragraph 0041).
	However, Andreou et al. additionally teaches a signal generation unit (counter, 114, figure 1) that generates an accumulation signal obtained by integrating or accumulating a number of pulses output (see paragraphs 0050 and 0039), and of performing an exposure period for generating the accumulation signal (i.e. for detecting an amount of light, paragraph 0050), and performing, after the exposure period, a readout period for reading out the accumulation signal (i.e. via counter readout circuitry, 120, paragraph 0056).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the output from the pulse conversion unit taught by Nishino et al. be input to a signal generation unit as taught by Andreou et al. and have an exposure period and readout period taught by Andreou et al. follow the sensitivity adjustment period taught by Nishino et al. for the benefit of enabling a determination of an incident amount of light to be made (Andreou et al., paragraph 0050).

	Consider claim 10, and as applied to claim 8 above, Nishino et al. teaches that the sensitivity adjustment period is repeatedly performed (i.e. performed “each time reflected light is received”, paragraph 0151).
	Andreou et al. teaches that the exposure period and readout period are repeatedly performed (see steps 1300, 1310 and 1320 of figure 13, paragraphs 0125-0128).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the exposure and readout periods taught by the combination of Nishino et al. and Andreou et al. be repeatedly performed as taught by Andreou et al. for the benefit of enabling a determination as to whether an operation mode of the photoelectric conversion device should be switched (Andreou et al., paragraph 0128).

	Consider claim 12, and as applied to claim 8 above, Nishino et al. further teaches that the plurality of pixels is divided into a plurality of blocks (i.e. containing monitor pixels and non-monitor pixels, see figure 3, paragraph 0077), and wherein the reverse bias voltage (VSPAD) applied to the avalanche diode is controlled for each of the plurality of blocks (VSPAD is controlled as detailed in paragraph 0113.  VSPAD is applied to both monitor pixels and non-monitor pixels as shown in figures 4, 5 and 19, for example.).

Allowable Subject Matter
Claims 1-7 and 13 are allowed.
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Nishino et al. (US 2020/0314375) teaches:
	A photoelectric conversion device comprising: 
	a plurality of pixels (pixel array unit, 240, figures 2 and 3, paragraph 0077) each including an avalanche diode (e.g. photodiode, 262, figure 19, paragraph 0083) that photoelectrically converts incident light (see paragraph 0083) and multiplies generated charge by avalanche multiplication (i.e. due to the photodiode (262) being a SPAD, paragraph 0083), a quench unit (e.g. transistor, 267, figure 19, paragraphs 0136 and 0137) that reduces the avalanche multiplication of the avalanche diode (i.e. by providing a resistance connected to the SPAD, paragraph 0137), a pulse conversion unit (inverter, 263) that converts an output signal of the avalanche diode (262) into pulses (see paragraph 0084); 
	a detection unit that detects whether or not the pulse output from the pulse conversion unit has a width not smaller than a predetermined width (A pulse width detection unit (217, figure 22) detects the pulse width and a controller (213, figure 22) compares the detected pulse width with a reference value, paragraphs 0150 and 0151.); and 
	a voltage controller (i.e. performed by the controller (213) and power IC (214) of figure 22) that controls a reverse bias voltage (VSPAD) applied to the avalanche diode  (262) within a range not lower than a breakdown voltage of the avalanche diode based on a detection result of the detection unit (i.e. between VL and VH, paragraphs 0151 and 0148).
	Nishino et al. does not explicitly teach a signal generation unit that generates an accumulation signal obtained by integrating or accumulating a number of pulses output from the pulse conversion unit.
	Andreou et al. (US 2017/0131143) similarly teaches a pixel circuit (figure 1) including an avalanche photodiode (102, paragraph 0036) with quench circuitry (quenching circuit, 110, paragraph 0044) and mode switching circuitry (106) for adjusting a reverse bias of the SPAD (102, paragraph 0041).
	However, Andreou et al. additionally teaches a signal generation unit (counter, 114, figure 1) that generates an accumulation signal obtained by integrating or accumulating a number of pulses output (see paragraphs 0050 and 0039).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the output from the pulse conversion unit taught by Nishino et al. be input to a signal generation unit as taught by Andreou et al. for the benefit of enabling a determination of an incident amount of light to be made (Andreou et al., paragraph 0050).
	However, the prior art of record does not teach nor reasonably suggest that the voltage control unit includes an accumulation unit that accumulates the number of pixels that output a pulse having a pulse width not smaller than the predetermined width and a signal comparison unit that compares an accumulation value by the accumulation unit with a predetermined value, and when the accumulation value is not less than the predetermined value, the reverse bias voltage applied to the avalanche diode is lowered within a range not lower than the breakdown voltage of the avalanche diode, in combination with the other elements recited in claim 1. 

	Claims 2-7 and 13 are allowed as depending from claim 1 or otherwise requiring all of the limitations of claim 1.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that in the sensitivity adjustment period, a number of pixels whose pulse width is not smaller than the predetermined width is accumulated, and when an accumulation value is not less than a predetermined value, the reverse bias voltage applied to the avalanche diode is lowered within the range not lower than the breakdown voltage of the avalanche diode, in combination with the other elements recited in parent claim 8.

	Consider claim 11, the prior art of record does not teach nor reasonably suggest that the exposure period and the readout period are repeatedly performed a predetermined number of times of not less than two between the sensitivity adjustment period and the next sensitivity adjustment period, in combination with the other elements recited in parent claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bianchi et al. (US 2021/0105427) teaches adjusting a pulse width of a SPAD circuit (figure 1, paragraph 0054).
Azuma et al. (US 2020/0018831) teaches adjusting a pulse width to such a length that individual photons can be detected when photons are continuously input to the same SPAD (paragraphs 0031 and 0082).
Gnecchi (US 2021/0092275) teaches setting a SPAD in two different bias modes (see figure 10).
Ozawa et al. (US 2021/0025990) teaches adjusting a pulse width of a SPAD circuit output by setting a reverse bias voltage (see figures 11 and 12).
Shimizu et al. (US 2020/0386889) teaches performing SPAD reverse bias control based upon a number of output pulses counted (see paragraphs 0098-0104).
Urmson et al. (US 9,048,370) teaches performing sensitivity bias adjustment of a photodiode (see figure 2).
Proksa et al. (US 2014/0328466) teaches detecting a length of a signal pulse in order to determine if a pile-up event has occurred (see paragraph 0047).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696